DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 8, 10 – 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 9,686,542).
As per claim 1, Wang discloses a method of reconstructing a Network Abstraction Layer (NAL) unit for video decoding using at least one processor, the method comprising:
decoding a first syntax element comprising a first fixed length, binary-coded NAL unit syntax element included in a NAL unit header; determining, based on the first syntax element, a NAL unit class comprising a plurality of NAL unit types; decoding a second syntax element comprising a second fixed length, binary-coded NAL unit syntax element included in the NAL unit header, the second syntax element being different from the first syntax element (column 10 lines 49 – column 11 lines 31 and column 12 lines 1 – column 13 lines 57);
based on the NAL unit class being a first NAL unit class, determining a NAL unit type from among the NAL unit types using a combination of the NAL unit class and the second syntax element, and reconstructing the NAL unit based on the determined NAL unit type without using a temporal identifier (TID) (column 10 lines 49 – column 11 lines 31 and column 12 lines 1 – column 13 lines 57, and column 14 lines 45 – 50; Wang discloses that temporal_id is equal to be 0 and thus the NAL is reconstructed without using a temporal identifier); and
based on the NAL unit class being a second NAL unit class, determining a temporal identifier (TID) based on the second syntax element, and reconstructing the 
As per claim 2,Wang discloses the method of claim 1, wherein based on the NAL unit class being the first NAL unit class, a temporal identifier (TID) is determined to be zero (column 5 lines 7 – 13).
As per claim 3,Wang discloses the method of claim 1, wherein the first NAL unit class indicates that a parameter set corresponding to the NAL unit relates to a plurality of temporal layers (column 12 lines 42 – column 13 lines 4).
As per claim 4,Wang discloses the method of claim 3, wherein the parameter set comprises at least one from among a decoder parameter set, a video parameter set, and a sequence parameter set (column 14 lines 45 – column 15 lines 16).
As per claim 5,Wang discloses the method of claim 1, wherein the first NAL unit class indicates that a parameter set corresponding to the NAL unit relates to a single coded picture (column 12 lines 1 – 27).
As per claim 6,Wang discloses the method of claim 5, wherein the parameter set comprises at least one from among a picture parameter set, a slice parameter set, an adaptation parameter set, and a header parameter set (column 14 lines 45 – column 15 lines 16).
As per claim 7, Wang discloses the method of claim 1, wherein the first NAL unit class indicates that the NAL unit relates to non-normative data (column 14 lines 59 – 67).
claim 8,Wang discloses the method of claim 7, wherein the non-normative data comprises supplementary enhancement information, filler data, and picture delimiter data (column 14 lines 45 – 67).
As per claim 10,Wang discloses the method of claim 1, wherein the first syntax element comprises a forbidden zero bit (column 12 lines 11).
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 3 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 5 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 6 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 7 are applicable for claim 17.
Regarding claim 19, arguments analogous to those presented for claim 10 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.
claim 21, Wang discloses the method of claim 1, wherein based on the NAL unit class being the first NAL unit class, the TID is not signaled for the NAL unit (column 14 lines 45 – 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Deshpande (US 2014/0092995).
As per claim 22, Wang discloses the method of claim 21.
However, Wang does not explicitly teach wherein based on the NAL unit class being the first NAL unit class, bits reserved for the TID are used to signal information other than the TID.
In the same field of endeavor, Deshpande teaches wherein based on the NAL unit class being the first NAL unit class, bits reserved for the TID are used to signal information other than the TID (¶ 42).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Wang in view of Desphpande.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487